   8:20-cv-00112-BCB-SMB Doc # 15 Filed: 06/05/20 Page 1 of 2 - Page ID # 42



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

NICHOLE L. HAJEK,

                        Plaintiff,
        vs.                                                             8:20-CV-112

BECTON DICKINSON & COMPANY, A
Domesticated Corporation;                                                 ORDER

                        Defendant.



       This matter is before the Court on Plaintiff’s Dismissal (Filing 14). Plaintiff requests

dismissal without prejudice at her own cost. Filing 14. Federal Rule of Civil Procedure 41(a)(1)(A)

allows a plaintiff to dismiss an action by filing “(i) a notice of dismissal before the opposing party

serves either an answer or a motion for summary judgment; or (ii) a stipulation of dismissal signed

by all parties who have appeared.” Alternatively, a plaintiff may file a motion to dismiss which

the court may grant on terms it considers proper. Fed. R. Civ. P. 41(a)(2).

       Plaintiff’s Dismissal was not signed by Defendant, see Filing 14, and Defendant filed its

Answer on April 1, 2020, well before Plaintiff filed her Dismissal. See Filing 4. Thus, Rule

41(a)(1)(A) is inapplicable. Similarly, Plaintiff’s Dismissal is a notice of dismissal and not a

motion under Rule 41(a)(2). Accordingly, Plaintiff’s Dismissal is improper. If Plaintiff seeks to

dismiss this action, she must comply with Federal Rule of Civil Procedure 41 by filing either a

proper motion to dismiss or a joint stipulation of dismissal.

       IT IS ORDERED:

       1. Plaintiff’s Dismissal (Filing 14) is denied.

       Dated this 5th day of June, 2020.
8:20-cv-00112-BCB-SMB Doc # 15 Filed: 06/05/20 Page 2 of 2 - Page ID # 43



                                       BY THE COURT:


                                       ___________________________
                                       Brian C. Buescher
                                       United States District Judge
